DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 11, 2022.
Applicant’s election without traverse of Claims 1-15 in the reply filed on April 11, 2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 67.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Figure 3A and 3B as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
On page 16, Figure 9B is a view of Figure 9A, not 7A.  
On page 17, Figure 10A-10B appear to be of Figure 9A, not 7A.
On page 17, Figure 11A-11B appear to be of Figure 9A, not 7A.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In Claim 7, the use of the phrase “and/or” renders the claim indefinite since it is unclear whether the elements following the phrase are required elements of the claim.  
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship of the first primary coupling portion to the other elements.  It is unclear what element has the first primary coupling portion or if it is an entirely new element.  
Claim 14 recites the limitation "the second primary coupling portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship of the second primary coupling portion to the other elements.  It is unclear what element has the second primary coupling portion or if it is an entirely new element.  
Claim 15 recites the limitation "the second primary coupling portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munzer (DE 3046297 A1).  [Claim 1] Munzer discloses a set comprising a coupling element (27), a first building element (25), a first building panel and a second building panel (8 and 9), wherein the coupling element is configured for assembling the first building panel and the second building panel to the first building element, wherein the coupling element comprises a primary coupling portion (28) extending in a direction along a primary axis and configured to cooperate with a first mechanical locking system of a first edge of the first building element extending along the primary axis, to obtain an assembled state therewith by means of a folding displacement of the coupling element about the primary axis to thereby lock the coupling element from displacement along a secondary axis and a perpendicular tertiary axis each being orthogonal to the primary axis; and wherein the coupling element comprises a secondary coupling portion (6) extending in a direction along the tertiary axis and configured to cooperate with a second mechanical locking system of respective first and opposite second edges of the first and second building panels, wherein the second locking system is configured for locking the first and second panels in a direction transverse of the plane of the proximal surface by means of a folding displacement of the second panel about its second edge; wherein the second locking system of said second edge comprises a locking groove which opens in a direction along the tertiary axis in assembled state of the first and second panels, said locking groove configured to receive a locking element of the second locking system of the first edge of the first panel, said locking element extending in a direction along the tertiary axis (Figure 2); and wherein said locking element is received in said locking groove by means of said folding displacement of the second panel about its second edge to thereby lock the second panel and the first panel from parting away in a direction of the plane of the proximal surface and transverse the second edge of the first panel.  
[Claim 2] The secondary coupling portion comprises a first portion (upright portion of 6) extending along the tertiary axis and a contiguous second portion (horizontal portion of 6) extending along the primary axis in assembled state, said second portion configured to engage with said locking element of said first building panel.
[Claim 3] Said second portion is configured to, in assembled state, engage with a top surface, in the direction of the tertiary axis, of said locking element of the first edge of the first panel (Figure 2).
[Claim 4] The first portion is configured to extend between, preferably clamped between, an outermost edge surface of the first edge of the first building panel, and an outer edge surface of the second building panel, in assembled state of the first and second panels (Figure 2).
[Claim 5] The locking groove is configured to receive said second portion (Figure 2).
[Claim 7] The first building element is a joist.  
[Claim 8] The first edge of the first building 25element extends from a proximal surface to a distal surface of the first building element and faces in a direction generally in the plane of the secondary axis and the primary axis towards the first coupling portion the assembled state.  
[Claim 9] The coupling element comprises a main body, said body comprising the primary coupling portion, said body being arranged on a distal side of said proximal surface of said first building element in assembled state.
[Claim 10] The secondary coupling portion extends from said body to a proximal side of said proximal surface of said first building element in engaged state.
[Claim 11] A second edge of the second building 10panel comprises a locking tongue configured to be received in a tongue groove of the first edge of the first building panel in response to said folding displacement of the second building panel about its second edge for locking of the second panel to the first panel in a direction transverse of the plane of the proximal surface (Figure 2).
[Claim 13] A first primary coupling portion of the coupling element comprises a locking tongue (28) configured to be received in a tongue groove (under 26) 25of the second edge of the first building element by means of a folding displacement of the coupling element about the primary axis for locking of the coupling element and the first building element from parting in a direction along the secondary axis.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kӓlin (CH 601589).  [Claim 1] Kӓlin discloses a set comprising a coupling element (2), a first building element (1), a first building panel and a second building panel (12a, 12b), wherein the coupling element is configured for assembling the first building panel and the second building panel to the first building element, wherein the coupling element comprises a primary coupling portion extending in a direction along a primary axis and configured to cooperate with a first mechanical locking system of a first edge of the first building element extending along the primary axis, to obtain an assembled state therewith by means of a folding displacement of the coupling element about the primary axis to thereby lock the coupling element from displacement along a secondary axis and a perpendicular tertiary axis each being orthogonal to the primary axis (Figure 3); and wherein the coupling element comprises a secondary coupling portion (8, 9) extending in a direction along the tertiary axis and configured to cooperate with a second mechanical locking system of respective first and opposite second edges of the first and second building panels, wherein the second locking system is configured for locking the first and second panels in a direction transverse of the plane of the proximal surface by means of a folding displacement of the second panel about its second edge; wherein the second locking system of said second edge comprises a locking groove which opens in a direction along the tertiary axis in assembled state of the first and second panels, said locking groove configured to receive a locking element of the second locking system of the first edge of the first panel, said locking element extending in a direction along the tertiary axis (Figure 4); and wherein said locking element is received in said locking groove by means of said folding displacement of the second panel about its second edge to thereby lock the second panel and the first panel from parting away in a direction of the plane of the proximal surface and transverse the second edge of the first panel.  
[Claim 2] The secondary coupling portion comprises a first portion (8) extending along the tertiary axis and a contiguous second portion (9) extending along the primary axis in assembled state, said second portion configured to engage with said locking element of said first building panel.
[Claim 3] Said second portion is configured to, in assembled state, engage with a top surface, in the direction of the tertiary axis, of said locking element of the first edge of the first panel (Figure 5).
[Claim 4] The first portion is configured to extend between, preferably clamped between, an outermost edge surface of the first edge of the first building panel, and an outer edge surface of the second building panel, in assembled state of the first and second panels (Figure 5).
[Claim 5] The locking groove is configured to receive said second portion (Figure 5).  
[Claim 6] The first locking system and the second locking system are essentially identical (both consist of tongue and groove locking systems).  
[Claim 7] The first building element is a joist.
[Claim 8] The first edge of the first building 25element extends from a proximal surface to a distal surface of the first building element and faces in a direction generally in the plane of the secondary axis and the primary axis towards the first coupling portion the assembled state.  
[Claim 9] The coupling element comprises a main body, said body comprising the primary coupling portion, said body being arranged on a distal side of said proximal surface of said first building element in assembled state.
[Claim 10] The secondary coupling portion extends from said body to a proximal side of said proximal surface of said first building element in engaged state.
[Claim 11] A second edge of the second building 10panel comprises a locking tongue configured to be received in a tongue groove of the first edge of the first building panel in response to said folding displacement of the second building panel about its second edge for locking of the second panel to the first panel in a direction transverse of the plane of the proximal surface (Figure 5).
[Claim 12 as best understood] A first primary coupling portion comprises a locking groove (Figure 3) which opens in a direction along the tertiary axis in engaged state of the first panel and being configured to receive a locking element of the first edge of the first building element by means of a folding displacement of the coupling element about the primary axis for locking of the coupling element and the first building element 20from parting in a direction along the secondary axis, wherein said locking element extends in a direction along the tertiary axis.
[Claim 13] A first primary coupling portion of the coupling element comprises a locking tongue (10) configured to be received in a tongue groove (3) 25of the second edge of the first building element by means of a folding displacement of the coupling element about the primary axis for locking of the coupling element and the first building element from parting in a direction along the secondary axis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Kӓlin as discussed above, and further in view of Braun (EP 3321441 A1).  Kӓlin discloses the claimed invention as discussed above, but does not disclose a locking groove.  Braun discloses a coupling element (3) for connecting two panels (1a, 1b).  The first panel (1b) has a locking groove (portion receiving 4a) and a locking tongue (8) (Figure 1).  The second panel (1a) has a tongue groove (portion receiving 8) and a locking surface (5).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a locking groove into the panels of Kӓlin as suggested and taught by Braun.  It is well known in the art to incorporate additional grooves in tongue and groove connection systems in order to provide a more secure connection of the panels together.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220. The examiner can normally be reached Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A/Examiner, Art Unit 3635                                            

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635